Citation Nr: 1633375	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  07-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease (DJD), status post lateral repair with scar ("right ankle disability").  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an April 2010 rating decision by the Houston RO.

This case has been pending for more than a decade and has a long procedural history.  Most recently, in February 2016, the Board remanded the case for the RO to schedule a videoconference hearing at the RO.  The hearing was scheduled for April 5, 2016.  In March 2016, the Veteran sent correspondence in which he indicated he wished to withdraw his request for a hearing, and he failed to report for the hearing on April 5, 2016.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.  

In this regard, the Board notes that mail sent to the Veteran has frequently been returned as undeliverable due to his frequent incarceration and changes of address during the course of this appeal.  However, the March 2016 letter informing the Veteran of the April 2016 hearing was sent to an address that was confirmed as the correct address during an April 7, 2016 telephone conversation with the Veteran.  Therefore, under the presumption of regularity, it is assumed that he received notice of the hearing.  Generally, a "presumption of regularity 'supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'"  Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying this presumption of regularity to procedures at the RO).  Moreover, the Veteran has not alleged that he did not receive notice of the hearing, and, as discussed above, sent correspondence indicating he wished to withdraw his request for a hearing.   

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of a left knee disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree within one year of active service; and there is no medical nexus between the current left knee disability and active service.

2.  During the initial rating period prior to June 3, 2010, the Veteran's right ankle disability manifested no more than moderate limitation of motion and pain, with no ankylosis.  

3.  From June 3, 2010, the Veteran's right ankle disability manifested symptoms of significant limitation of motion, pain, instability, limping while ambulating, with no ankylosis, but required the use of a cane.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Prior to June 3, 2010, the criteria for a disability rating in excess of 10 percent for right ankle degenerative joint disease, status post lateral repair with scar were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).

3.  From June 3, 2010, resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating for right ankle degenerative joint disease, status post lateral repair with scar have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the evidence of record demonstrates a current diagnosis of arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).       

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current left knee disability that is related to active service.  Specifically, he contends that he injured his knee during active service, and that he has had intermittent left knee pain ever since that incident.    

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a chronic left knee disability during active service, that temporary left knee pain resolved prior to separation, and that symptoms of a left knee disability were not continuous or recurrent in service.    

The Veteran's service treatment records show that in May 1975, the Veteran reported left knee pain for one day.  He stated that he was unable to stand up after taking a break from trimming grass.  Objective examination revealed mild effusion and heat, and the Veteran lacked 10 degrees of extension due to pain.  His ligaments appeared intact, and McMurray's test was negative.  There was tenderness to the patellar tendon.  The clinician assessed infrapatellar bursitis versus tendinitis, and recommended heat, medication, crutches, and light duty for five days.  

Clinical evaluations of the lower extremities were marked as normal in December 1975 and March 1976.  Then, in July 1976, the Veteran reported occasional pain, but was unable to pin down exactly when it occurred.  A diagnosis of chondromalacia of the left patella was noted.  Range of motion was within normal limits, and there were no positive meniscus signs or signs of ligament instability.  He was instructed on home exercises.     

One day later, the Veteran stated that his left knee felt fine, and was told that if his knee bothered him again, he should return for treatment.  

The remainder of the service treatment records are negative for any report, complaints, findings, treatment, or diagnosis of a left knee problem.  Indeed, at the April 1977 separation examination, the Veteran checked "no" next to "trick or locked knee" and "bone, joint, or other deformity," providing highly probative evidence against a finding of chronic left knee symptoms during active service.  Moreover, clinical evaluation of the lower extremities was marked as normal.  

In sum, service treatment records show temporary left knee pain that resolved prior to separation, and the preponderance of the evidence demonstrates that the Veteran did not have continuous or recurrent symptoms of a left knee disability during active service.  

In the case of arthritis (in this case, the left knee disability), if there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a left knee disability have not been continuous or recurrent since separation from active service in April 1977.  As noted above, the April 1977 separation examination report is silent as to any symptoms of a left knee disability.  

Following separation from service in April 1977, the evidence of record does not show any complaints, diagnosis, or treatment for a left knee disability until November 1999, when the Veteran reported left knee pain that began three days prior (see Virtual VA, CAPRI entry 8/8/12, Triage Note dated 11/18/99,  p. 129).  He filed his claim for service connection in May 2005.  Subsequently, x-ray studies taken in conjunction with an August 2007 VA examination confirmed the presence of degenerative joint disease of the left knee.       

The absence of post-service complaints, findings, diagnosis, or treatment for a left knee disability for more than two decades after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a left knee disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a left knee disability have not been continuous or recurrent since service separation includes the November 1999 VA treatment note mentioned above, which indicates that the Veteran reported left knee pain of three days' duration, providing highly probative evidence against his current claim of continuous or recurrent symptoms of a left knee disability since active service.  

The Board also finds that the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of left knee arthritis until 2007, when an x-ray study showed degenerative joint disease.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent left knee disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a left knee disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a left knee disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the April 1977 separation examination report, which demonstrate that the complaints of left knee pain resolved prior to service separation; the post-service November 1999 VA treatment note indicating that the Veteran reported left knee pain of three days' duration; and the lack of any documentation of reports or treatment for a left knee disability until 1999, more than 20 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a left knee disability since service, so as to warrant a finding of a nexus between the current left knee disability and active service. 

The Board acknowledges the Veteran's belief that his current left knee disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's current left knee disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the current left knee disability and active service.

The Veteran was afforded a VA examination with regard to his claimed left knee disability in August 2007.  The VA examiner provided a negative nexus opinion, noting that service treatment records did not document an injury to the left knee - only pain - and that they did not show a chronic left knee problem during active service.  There are no contrary opinions of record.     

In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's current left knee disability and active service. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left knee disability and his military service, including no credible evidence of continuous or recurrent symptoms of a left knee disability during active service, continuous or recurrent symptomatology of the left knee disability following service separation, or competent medical evidence establishing a link between the current left knee disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the left knee disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Higher Initial Rating for Right Ankle Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

The Veteran is in receipt of a 10 percent disability rating for his right ankle disability for the entire initial rating period on appeal.  In a December 2010 Statement in Support of Claim, he stated that he believes he is entitled to a higher rating because he has to walk with a cane because his ankle gives out and is unstable, particularly first thing in the morning, and that he cannot walk long distances due to ankle pain and swelling.  Moreover, he states that his ankle disability prevents him from performing certain tasks that he used to perform, even as recently as at the time of the 2007 VA examination. 

The ankle disability has been evaluated under DCs 5024-5271.  38 C.F.R. § 4.71a.  The hyphenated diagnostic code reveals that DC 5024 is assigned for tenosynovitis, which is the service-connected disability, and DC 5271 is assigned for limitation of motion as the residual manifestation of that disability.  See 38 C.F.R. § 4.27.  DC 5024 instructs that the disability is to be rated as degenerative arthritis under DC 5003.

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

DC 5271 is found in the Schedule of Ratings for the Musculoskeletal System, and contemplates disability of the ankle manifested by limitation of motion.  38 C.F.R. § 4.71a.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  Id.

Turning to the evidence most pertinent to the rating period on appeal, the Veteran was afforded a VA examination in August 2007.  He reported soreness and a burning sensation in his right ankle.  He also reported stiffness and flare-ups of pain with prolonged standing and walking.  He stated he could not stand or walk for any length of distances.  Physical examination revealed that the ankle was large and arthritic.  There was a lateral nine centimeter surgical scar.  Plantar flexion was to 55 degrees and dorsiflexion was to 15 degrees.  Repeat range of motion testing revealed no indication of pain, weakness, or fatigue.  He only had 20 degrees of supination and 10 degrees of pronation of his foot.  Repeat supination and pronation of his foot produced pain and weakness, but no fatigue.  He had no swelling or tenderness  of either the ankle or Achilles tendon.  He walked without indication of a limp.  The ankle was stable laterally, medially, anteriorly, and posteriorly.  An X-ray study revealed mild dorsal and plantar calcaneal spurring.  The VA examiner assessed posttraumatic post-surgical degenerative joint disease of the right ankle.

In his June 2010 notice of disagreement (NOD), the Veteran stated that, since the August 2007 VA examination, his ankle disability had deteriorated and he had developed a slight limp.  He stated that the disability bothered him a lot, but that he tried to deal with it without using prescription pain medication.  As noted above, in a December 2010 statement, he reported using a cane due to ankle instability.

In January 2011, the Veteran submitted two buddy statements from friends who indicate they noticed that he had pain and swelling in his ankle which limited his ability to get around.

The Veteran was afforded another VA examination in May 2011.  He reported chronic soreness in his ankle, but, according to the examination report, denied swelling and instability, despite his statements in late 2010.  He also denied flare-ups and incapacitating events, and denied using a cane, again, despite his statements in late 2010 that he did use a cane.  The VA examiner noted that his daily activities were affected, that the Veteran tried to limit his standing, and took his time on stairs.  The examiner noted an eight centimeter lateral scar, which was very faint.  It was well-healed, non-tender, non-raised, and not adhered to subcutaneous structures.  There was no tenderness or swelling of the ankle or Achilles tendon.  Plantar flexion was to 55 degrees and dorsiflexion to 15 degrees.  Supination was to 35 degrees and pronation to 20 degrees.  Repeat testing of range of motion, both actively and passively, produced no indication of pain, weakness, or fatigue.  There was no indication of instability anteriorly, posteriorly, medially, or laterally.  He walked without indication of discomfort.  An X-ray study revealed mild degenerative spurring involving the tibiotalar and talonavicular joints, mild enthesopathy at the Achilles tendon insertion, and a small plantar calcaneal spur. 

A May 2011 treatment record from the Harris County Jail indicated that no limp was noted.  

At a May 2016 VA examination, the Veteran reported that he still had pain off and on and less range of motion in the ankle.  The flare-ups of the right ankle were described as severe pain.  He denied functional loss of the right ankle.  Dorsiflexion was to 20 degrees; plantar flexion was to 45 degrees.  Pain was noted on dorsiflexion and plantar flexion but did not result in or cause functional loss.  There was no evidence of pain on weight-bearing and no crepitus.  There was no additional loss of function or range of motion after three repetitions.  After repeated use over time and during flare ups, the VA examiner stated that functional ability would not be limited by pain, weakness, fatigability, or incoordination.  Muscle strength was five out of five, and there was no ankylosis.  Right ankle instability or dislocation was suspected, but there was no laxity on anterior drawer test or talar tilt test.  The Veteran reported that he regularly used a cane for ambulation.

After reviewing the lay and medical evidence relevant to the initial rating period on appeal, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for the period prior to June 3, 2010, but that the evidence is at least in equipoise as to whether a higher, 20 percent, disability rating for the right ankle disability is warranted for the rating period from June 3, 2010.  

Prior to June 3, 2010, when the Veteran's NOD was received by VA, the Veteran's right ankle disability manifested range of motion that was no more than moderately limited.  Indeed, as described above, the 2007 VA examination revealed plantar flexion and dorsiflexion that were essentially unlimited at 55 and 15 degrees, respectively (where normal plantar flexion is to 45 degrees and dorsiflexion is to 20 degrees).  While some limitation was noted on supination and pronation (also known as inversion and eversion), he walked without a limp, and the ankle was stable.  Even taking the limitation of motion and the Veteran's account of flare-ups of pain into account, the 10 percent disability rating adequately compensates him for his ankle disability prior to June 3, 2010, and a higher disability rating is not warranted for that period.  

With regard to the rating period from June 3, 2010, the Board finds that the evidence is in equipoise as to whether a higher, 20 percent, disability rating is warranted.  While range of motion did not change very much as compared to before June 3, 2010, the evidence beginning on that date demonstrates instability and swelling of the ankle.  In his June 2010 NOD and December 2010 statement, the Veteran stated that he had developed a limp and had begun using a cane because his ankle would sometimes give out.  Moreover, although stability testing was normal at both the 2011 and 2016 VA examinations, the 2016 VA examiner noted that instability was suspected.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether a higher 20 percent disability rating is warranted for the rating period from June 3, 2010, based on the Veteran's pain, swelling, limited motion, and instability of the right ankle.  38 C.F.R. § 4.71a, DC 5271.  

The Board has considered whether any other diagnostic code would allow for an even higher rating for the Veteran's ankle disability.  However, DCs 5272 through 5274 do not provide for a disability rating in excess of 20 percent.  Moreover, DC 5270 does not allow for a higher rating as ankylosis has been absent throughout the initial rating period on appeal.  In addition, a 10 percent rating is the maximum rating provided for arthritis of a major joint under DC 5003, so a rating in excess of 20 percent is not possible under that code.  Further, as previously stated, there is significant evidence against even the assignment of the 20 percent disability rating herein, in particular, the negative instability tests.  

The Board has also considered whether a separate rating is warranted for the Veteran's right ankle scar.  In that regard, the 2011 VA examiner specifically noted that the scar was non-tender, non-raised, and did not adhere to any subcutaneous structures.  Moreover, none of the evidence indicates that the scar has resulted in additional limitation of motion.  Therefore, since the ankle scar has not been shown to result in any limitation of function, the Board finds that a separate rating for the scar is not warranted, and that the disability rating assigned adequately account for the right ankle scar.  

In sum, the weight of the evidence is against an initial disability rating in excess of 10 percent prior to June 3, 2010.  However, evidence is at least in equipoise as to whether the degree of impairment of the right ankle disability demonstrated by the evidence is more nearly approximated by a 20 percent rating for the period from June 3, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right ankle disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right ankle disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected ankle disability, he has not indicated he is unable to work or attend school due to his service-connected disabilities (nor does the evidence of record suggest this).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  

Because the appeal as to the right ankle disability rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right ankle disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection claim, the duty to notify was satisfied by way of a June 2005 letter, as well as multiple statements of the case and supplemental statements of the case, after which the Veteran had ample opportunities to submit additional evidence.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

As noted above, a VA examination and opinion was obtained in August 2007 with regard to the left knee disability claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2007 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the left knee disability claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of rating the ankle disability.  VA provided the Veteran with examinations in August 2007, May 2011, and May 2016.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a left knee disability is denied.  

An initial disability rating in excess of 10 percent for right ankle degenerative joint disease, status post lateral repair with scar is denied for the rating period prior to June 3, 2010.

A 20 percent disability rating for right ankle degenerative joint disease, status post lateral repair with scar is granted for the rating period on appeal from June 3, 2010, subject to the rules governing payment of monetary benefits.


REMAND

The Veteran avers that his current hepatitis C is related to receiving "jet inoculations" during active service.  Service treatment records are negative.

The first post-service documentation of complaints or treatment for hepatitis C is dated April 2000, when Harris County Sherriff's Office records reveal that the Veteran reported having been diagnosed with hepatitis C in 1995.  A December 2003 VA treatment note indicates that the Veteran indicated risk factors for hepatitis C, and that a blood test was ordered; however, the results of that test are not indicated in the records.  A September 2009 blood test confirmed a positive hepatitis C result.  

In a July 2010 statement, the Veteran indicated that he was first diagnosed with hepatitis C in 1989 when he attempted to donate plasma.  He avers that he was diagnosed again in 1998 or 1999 while incarcerated and that he was housed with other inmates who had tested positive for hepatitis C.   

The Board acknowledges that the VA Secretary has recognized air gun inoculations as a biologically plausible transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  

Since the Veteran is competent to describe having received air gun inoculations during active service (and the Board has no reason to doubt that he did receive such inoculations), and there is a possibility that such inoculations could be linked to hepatitis C transmission, the Board finds that a VA examination and/or opinion is necessary prior to appellate review of the claim.  

Accordingly, the claim for service connection for hepatitis C is REMANDED for the following action:

1.  Obtain a VA opinion (and examination, if deemed necessary) addressing the causation or etiology of the Veteran's hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hepatitis C was incurred during or caused by active service?  In providing the opinion, the examiner should specifically discuss VBA Fast Letter 04-13 (June 29, 2004), which acknowledges that transmission of hepatitis C via air gun injectors is biologically plausible.   

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  When the development requested has been completed, the issue of entitlement to service connection for hepatitis C should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.



[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


